DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: line 8
12. A method, comprising: 4832-3935-3690 v.1 Attorney Docket No. P20181464US02 / 24061.3809US02 Customer No. 42717 
forming a first fin, a second fin, and a third fin that each includes a respective semiconductor material, wherein the second fin is formed between the first fin and the third fin, and wherein the second fin is located closer to the first fin than to the third fin such that a first trench formed between the first fin and the second fin is substantially narrower than a second trench formed between the second fin and the third fin; 
depositing a first dielectric layer over the first fin, the second fin, and the third fin, wherein a first segment of the first dielectric layer 
completely filling the second trench with a second dielectric layer; 
etching back the second dielectric layer; 
forming a third dielectric layer over the second dielectric layer; 
performing a planarization process to partially remove the third dielectric layer and the first dielectric layer, wherein a remaining portion of the first segment of the first dielectric layer forms a dielectric fin after the planarization process; 
forming a dummy gate structure over the first fin, the second fin, and the third fin, wherein the dummy gate structure is formed over at least a portion of the third dielectric layer; and 
epitaxially growing first, second, and third source/drain components over the first, second, and third fins, respectively, wherein the dielectric fin prevents a lateral merging between at least the first source/drain component and the second source/drain component during the epitaxially growing.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. US 2020/0091142.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Ching et al. discloses a method, comprising: 
forming plurality of fin structures 110 that each protrude out of a substrate 100; Fig. 1A
forming a first dielectric layer 120 over the fin structures 110; Fig. 2A 
forming a second dielectric layer 140 over the first dielectric layer; Fig. 5C
forming a third dielectric layer 142 over the second dielectric layer; Fig. 5D
etching back the first dielectric layer 120 after the formation of the third dielectric layer 142; Fig. 8B 
forming a fourth dielectric layer 170 over the first dielectric layer 120 and the third dielectric layer 142 after the etching back of the first dielectric layer; Fig. 9B
etching back the fourth dielectric layer 170; Fig. 11A
forming gate structures 180 over the fin structures 110; Fig. 10A and 
forming source/drain components 200 over the fin structures 110. Fig. 12A


    PNG
    media_image1.png
    535
    524
    media_image1.png
    Greyscale

Regarding claim 2, Ching et al. discloses the method of claim 1, wherein: 
the fin structures 110b include a first fin structure 1, a second fin structure 2, and a third fin structure 3; and the second fin structure 2 is located between the first fin structure 1 and the third fin structure 3 but is located closer to the first fin structure 1 than to the third fin structure 3.  Fig. 1B
Regarding claim 3, Ching et al. discloses the method of claim 1, further comprising: 
partially removing the second dielectric layer after the second dielectric layer has been formed over the first dielectric layer, wherein the third dielectric layer is formed over the second dielectric layer after the second dielectric layer has been partially removed. Fig. 5C, [0029]  
Regarding claim 4, Ching et al. discloses the method of claim 1, wherein the etching back is configured to have an etching selectivity between the first dielectric layer 120 and the third dielectric layer 142 such that the first dielectric layer is etched back without substantially etching the third dielectric layer. Fig. 8B  
Regarding claim 8, Ching et al. discloses the method of claim 1, wherein the forming the gate structures 180 comprises forming dummy gate structures [0037].  
Regarding claim 9, Ching et al. discloses the method of claim 1, wherein the gate structures 180 are formed over portions of the third dielectric layer 142 and the fourth dielectric layer 170. Fig. 11B
Regarding claim 11, Ching et al. discloses the method of claim 1, wherein: the second dielectric layer is formed to have a greater dielectric constant than the first dielectric layer; and the third dielectric layer and the fourth dielectric layer are formed to each have a greater dielectric constant than the second dielectric layer. [0025]-[0036] 


Allowable Subject Matter
Claim 5, 6, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
5. The method of claim 1, wherein a portion of the fourth dielectric layer is formed to be in physical contact with a side surface of the third dielectric layer.  
6. The method of claim 1, further comprising: before the forming of the first dielectric layer, forming a spacer layer over an upper surface of the substrate and over upper surfaces and side surfaces of the fin structures; and after the etching back the fourth dielectric layer but before the forming the gate structures, etching the spacer layer.  
7. The method of claim 6, further comprising: after the etching of the spacer layer but before the forming of the gate structures, depositing a fifth dielectric layer over at least the third dielectric layer.  
10. The method of claim 1, further comprising etching away portions of the third dielectric layer and the fourth dielectric layer disposed outside the gate structures before the forming of the source/drain components.  

Claims 12-14 and 15-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Ching et al. discloses a method, comprising: 
forming a first fin, a second fin, and a third fin 110b that each includes a respective semiconductor material, wherein the second fin 2 is formed between the first fin 1 and the third fin 3, and wherein the second fin 2 is located closer to the first fin 1 than to the third fin 3 such that a first trench formed between the first fin and the second fin is substantially narrower than a second trench formed between the second fin and the third fin; 
depositing a first dielectric layer 120 over the first fin, the second fin, and the third fin, wherein a first segment of the first dielectric layer completely fills the first trench, and a second segment of the first dielectric layer partially fills the second trench; 
completely filling the second trench with a second dielectric layer 140; 
etching back the second dielectric layer; [0029]
forming a third dielectric layer 142 over the second dielectric layer; 
forming a dummy gate structure 180 over the first fin, the second fin, and the third fin, wherein the dummy gate structure is formed over at least a portion of the third dielectric layer; Fig. 11B and 
epitaxially growing first, second, and third source/drain components 200 over the first, second, and third fins, respectively. 
Ching et al. does not anticipate nor render obvious performing a planarization process to partially remove the third dielectric layer and the first dielectric layer, wherein a remaining portion of the first segment of the first dielectric layer forms a dielectric fin after the planarization process; wherein the dielectric fin prevents a lateral merging between at least the first source/drain component and the second source/drain component during the epitaxially growing.  
	Claims 13 and 14 directly depend from claim 12 and are therefore allowable.

Regarding claim 15, Ching et al. discloses a method, comprising: 
forming a first fin, a second fin, and a third fin that each includes a respective semiconductor material, wherein a first distance separating the first fin and the second fin is smaller than a second distance separating the second fin and the third fin; Fig. 1B
forming a first portion of a first dielectric layer 120 between the first fin and the second fin, and forming a second portion of the first dielectric layer between the second fin and the third fin, wherein the second portion of the first dielectric layer defines a recess; Fig. 2B
partially filling the recess with a second dielectric layer 130, wherein the second dielectric layer and the first dielectric have different material compositions; [0023],[0030]
forming a third dielectric layer 140 over the second dielectric layer; Fig. 5D
etching the first dielectric layer; Fig. 8B 
forming a fourth dielectric layer 170 over the etched first dielectric layer; Fig. 9B
forming a dummy gate structure Fig. 10B that wraps around the first fin, the second fin, and the third fin, wherein the dummy gate structure is formed over a portion of the third dielectric layer 140 and over a portion of the fourth dielectric layer 170; and 
forming first, second, and third source/drain components 200 over the first, second, and third fins, respectively, Fig. 12A.
Ching et al. does not anticipate nor render obvious including etching away portions of the third dielectric layer 140 and the fourth dielectric layer 170 disposed outside the dummy gate structure.  
Claims 16-20 directly or indirectly depend form claim 15 and are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898